Citation Nr: 1814210	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  11-13 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a separate compensable rating for instability and dislocation of the right knee (excluding the convalescent period).

2.  Entitlement to service connection for right paracentral disc protrusion at L5-S1 (hereinafter "low back disability") as secondary to service-connected status post ligament reconstruction realigning of patellar mechanism, right patellar reduction and medial patellofemoral reconstruction right knee (hereinafter "right knee disability"). 

3.  Entitlement to service connection for a left elbow condition as secondary to service-connected right knee disability. 

4.  Entitlement to service connection for occipital headaches as secondary to service-connected right knee disability.  

5.  Entitlement to service connection for disc bulges involving the mid cervical spine (hereinafter "neck disability") as secondary to service-connected right knee disability. 
6.  Entitlement to an extraschedular rating for a right knee disability.  

7.  Entitlement to a total disability based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Carolyn J. Kerr, Agent


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel


INTRODUCTION

The Veteran had service in the Michigan Army National Guard from May 1996 to February 1998, including a qualifying period of active duty for training from January 1997 to April 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the June 2010 and October 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board notes that the Veteran has already received a 100 percent rating for service-connected right knee disability for convalescence from April 26, 2013 to April 1, 2014.  Therefore, the Board need not address whether a separate rating is warranted for this period. 

In April 2015, the Board bifurcated and adjudicated the issues regarding increased ratings for a right knee disability based on limitation of motion for extension and for flexion.  38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5003, 5010, 5260, 5061 (2017).  The Veteran did not appeal the Board's April 2015 decision, which was thereafter implemented in the April 2016 rating decision.  Accordingly, the Board will not address these issues.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (holding that it is permissible to bifurcate a claim and to adjudicate the distinct theories of entitlement separately).

The Board notes that the issues of service connection for a low back disability, left elbow disability, and occipital headaches were previously styled by the RO and the Board as petitions to reopen.  The Veteran and his representative contend that new and material evidence is not required to reopen these claims.  In that regard, they contend that the previous October 2010 rating decision did not become final because they did not receive the November 2012 Statement of the Case (SOC).  

The United States Court of Appeals for Veterans Claims (Court) has ruled that there is a "presumption of regularity" under which it is presumed that government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut this "presumption of regularity."  Ashley v. Derwinski, 2 Vet. App. 307 (1992).  The presumption of regularity applies to procedures at the RO.  Mindenhall v. Brown, 7 Vet. App. 271 (1994).  For instance, use of an incorrect address for a claimant constitutes the "clear evidence" required to rebut the presumption of regularity.  Crain v. Principi, 17 Vet. App. 182, 187 (2003), see also Fluker v. Brown, 5 Vet. App. 296, 298 (1993).  However, evidence suggesting a claimant's non-receipt of a VA decision alone does not establish the "clear evidence" needed to rebut the presumption of regularity of the mailing.  See Ashley, 2 Vet. App. at 309.  The burden is on the Secretary to demonstrate that notice was sent to a claimant's latest address of record; however, in the normal course of events, it is the burden of the claimant to keep VA apprised of his whereabouts.  Boyd v. McDonald, 27 Vet. App. 63 (2014), citing Hyson v. Brown. 5 Vet. App. 262, 265 (1993).  Once the presumption is rebutted, the Secretary has the burden to show that the Board decision was mailed in the appropriate manner "or that the appellant actually received a copy of the decision."  Sthele v. Principi, 19 Vet. App. 11, 19 (2004); see Fluker v. Brown, 5 Vet. App. 296, 298 (1993).
The Board notes that the November 2012 SOC was not returned to the RO as undeliverable.  Nevertheless, the Court has held that VA "is not entitled to a presumption of receipt based on the mailing not having been returned as undeliverable where the mailing was not correctly addressed to the claimant."  See Boyd v. McDonald, 27 Vet. App. 63, 72 (2014).  

In this case, the evidence of record shows that the RO failed to mail the November 2012 SOC to the Veteran's correct address and the correct representative.  Specifically, the November 2012 SOC was mailed without a correct PO Box number and was not forwarded to the Veteran's current representative.  See February 2015 Correspondence and November 2012 SOC.  As such, the November 2012 SOC was not mailed in the appropriate manner and the evidence does not otherwise demonstrate that the Veteran actually received it.  Therefore, the Board finds that the Veteran did not receive notice of the November 2012 SOC and as such, the previous October 2010 rating decision denying the claims of service connection for a low back disability, left elbow disability, occipital headaches, and neck disability did not become final.  Accordingly, all of these claims were still pending at the time the Veteran submitted the June 2013 "claim to reopen" and the March 2017 substantive appeal (VA Form 9), in which the Veteran indicated his intent to appeal all issues on previous SOCs.  The Board, thus, finds that the issue of service connection for a neck disability is properly before the Board.  See 38 C.F.R. § 19.35 (2017) (noting that certification of issues on appeal by the RO is for administrative purposes and neither confers nor deprives the Board of jurisdiction over appeals).  The Board has also recharacterized the petitions to reopen as service connection claims.   

Regarding the issue of entitlement to a TDIU, as was explained in the Board's April 2015 decision, this claim is considered part and parcel to the claim for a higher rating currently on appeal.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Accordingly, it is listed on the title page.

Finally, the record shows that a February 2017 rating decision, in pertinent part, reduced the ratings assigned for the Veteran's right knee disability based on limitation of flexion and extension, effective November 21, 2016.  In January 2018, the Veteran filed a timely notice of disagreement (NOD) as to those issues.  He has not yet been issued a statement of the case (SOC).  Ordinarily, the claim would be remanded for the issuance of an SOC pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  However, it appears the RO recently acknowledged the Veteran's NOD and additional action is pending.  See January 2018 notice letter to Veteran (acknowledging the receipt of his January 2018 NOD).  Therefore, this situation is distinguishable from Manlincon, where an NOD had not been recognized, and remand is not necessary at this time.

The issues of entitlement to service connection for a low back disability, a left elbow disability, occipital headaches, and a neck disability; entitlement to a TDIU; and entitlement to an extraschedular rating for a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, prior to the April 26, 2013 to April 1, 2014 convalescent period and from November 1, 2016, the Veteran's right knee disability resulted in severe instability and dislocation.  

2.  Following the April 26, 2013 to April 1, 2014 convalescent period and prior to November 1, 2016, the Veteran's right knee disability was assigned a combined disability rating of 60 percent, which is the maximum rating for an above-the-knee amputation at the elective level.  


CONCLUSION OF LAW

Prior to the April 26, 2013 to April 1, 2014 convalescent period and from November 1, 2016, the criteria for a 30 percent rating for severe instability and dislocation of the right knee are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, DCs 5003, 5257 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The requirements of the Veterans Claims Assistance Act have been met in this case.  See 38 U.S.C. §§ 5103, 5103A.  The required notice was provided to the Veteran via letters in April and September 2010.  The Veteran has not identified any defect in this notice or claimed any prejudice as a result.

Regarding the issue adjudicated herein, VA has also fulfilled its duty to assist the Veteran in developing his claims.  The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been obtained and associated with the claims file.  The Veteran has not identified any other outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  VA also assisted the Veteran by providing him with a November 2016 VA knee and lower leg examination.

Thus, the Board finds that VA has satisfied its duties to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims.

Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

As indicated, in April 2015, the Board previously bifurcated and adjudicated the issues of entitlement to an increased ratings pertaining to limitations of motion of the right knee under DCs 5060 (for flexion) and 5061 (for extension).  These issues have not been appealed and, thus, are not before the Board.  Thus, while the Board is required to consider the application of various other provisions of the regulations governing VA benefits, in the case at hand, the Board has not specifically considered the applicability of DCs 5060 and 5061.  38 C.F.R. §§ 4.1, 4.2 (2017); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Board must, however, determine whether a separate rating is warranted for a knee impairment demonstrated by recurrent subluxation or lateral instability, rated as: severe (30 percent), moderate (20 percent), or slight (10 percent) under DC 5257.  38 C.F.R. § 4.71a.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

Merits

For the period prior to April 26, 2013 and from November 1, 2016, the Board finds that the evidence is at least in equipoise as to whether the Veteran is entitled to a separate 30 percent rating for severe instability and dislocation of the right knee.  A separate compensable rating for severe instability and dislocation is not warranted for the period from April 1, 2014 to November 1, 2016. 

In relevant part, VA Medical Center (VAMC) records show that, prior to April 26, 2013, the Veteran's right knee gave out on him, resulting in several falls.  In fact, the Veteran was issued a right knee brace and a cane to help with ambulation and stability.  Moreover, on numerous occasions from April 2010 to April 2014 the Veteran demonstrated decreased stability and patellar dislocations of the right knee.   
In January 2014, the Veteran underwent surgery for right knee arthroscopy and medial patellofemoral ligament reconstruction.  See January 2014 Covenant HealthCare records.  His preoperative diagnosis was chronic patellar instability of the right knee.  

In March 2016, the Veteran's right knee was evaluated by his treating physician, Dr. J.J.  Dr. J.J. found no evidence of instability of the right knee or recurrent subluxation.  However, Dr. J.J. noted that the Veteran had or had had moderate recurrent patellar dislocations and was unable to ambulate without a cane due to poor range of motion.  Nonetheless, Dr. J.J.'s finding regarding recurrent patellar dislocations appears to be contradicted by the competent and credible evidence of record.  In pertinent part, the Veteran has indicated that his knee cap has not dislocated since his January 2014 surgery.  See January 2017 VAMC records.  Thus, the Board assigns Dr. J.J.'s finding pertaining to recurrent patellar dislocations little to no probative value.

VA examinations following the January 2014 surgery indicate that the Veteran regularly utilized a brace, cane, and walker for normal locomotion.  See April and November 2016 VA examination reports.  However, the VA examiners found no right knee instability, recurrent subluxation, or recurrent patellar dislocations.  

Private and VAMC treatment records dated from 2017 indicate that the Veteran still utilizes a cane for walking and still has balance difficulties.  See June 2017 Comprehensive Pain Specialists records and January 2017 VAMC records.  

Based on the foregoing, the Board finds that, prior to April 26, 2013 and from November 1, 2016, the evidence is at least in equipoise as to whether Veteran's right knee disability was manifested by severe instability and dislocation.  In relevant part, VAMC records consistently show that, prior to April 26, 2013, the Veteran suffered from instability and recurrent patellar dislocations and had to rely on a knee brace and cane for steady ambulation.  Moreover, from November 1, 2016, the Veteran has reported continuing balance difficulties and relies on a cane for ambulation.  Accordingly, in affording the Veteran the benefit of the doubt, the Board finds that a separate 30 percent rating is warranted for severe instability and dislocation for the period prior to April 26, 2013 and from November 1, 2016.  A 30 percent rating is the highest schedular rating available under DC 5257.

For the period from April 1, 2014 to November 1, 2016, the Veteran has a combined 60 percent rating from for his right knee disability.  Thus, the additional assignment of a separate rating for instability and dislocation would cause the combined disability rating for the right lower extremity to exceed the maximum assignable 60 percent rating for that period.  Importantly, the "amputation rule" provides that the combined rating for disabilities of an extremity cannot exceed the rating for amputation at the elective level.  38 C.F.R. § 4.68.  In relation to amputations of the lower extremity, a 60 percent disability rating is assigned if there is an amputation of the thigh, above the knee, at the middle or lower third.  38 C.F.R. § 4.71a, DC 5162.  Amputation of a leg with defective stump and thigh amputation recommended or amputation not improvable by prosthesis controlled by natural knee action may also be assigned a 60 percent evaluation.  38 C.F.R. § 4.71a, DCs 5163 and 5164.  Thus, under the "amputation rule," a 60 percent disability rating is the maximum assignable disability rating for the Veteran's right knee disability and a separate rating for instability and dislocation is not warranted for this period. 

The Board has also considered whether separate evaluations are warranted under other DCs pertaining to knee disabilities.  Significantly, however, there is no evidence the Veteran has a semilunar cartilage condition to warrant a rating under DCs 5258 and 5259; no evidence of ankylosis of the knee to warrant a rating under DC 5156; and no evidence of malunion or nonunion of the tibia and fibula to warrant a rating under DC 5262.  


ORDER

A separate 30 percent rating for instability and dislocation of the right knee is granted prior to April 26, 2013 and from November 11, 2017, subject to the laws and regulations governing the award of monetary benefits.

REMAND

Service Connection for a Low Back Disability, Left Elbow Disability, Occipital Headaches, and Neck Disability. 

In September 2010, the RO procured a VA examination and opinion to assess the etiology of the above disabilities specifically pertaining to secondary service connection.  Upon evaluation of the Veteran and review of his service treatment and VA records, the examiner opined that the Veteran's headaches, lumbar disc protrusion, and cervical disc bulge were not caused by or a result of his service-connected right knee condition.  The examiner explained further that the Veteran was seen for a right knee injury during service.  However, there were no further documentation of a right knee problem until 2008 or 2009, over 10 years.  Additionally, the Veteran's work as a welder/pipefitter required him to stand much of the day, which caused an extra burden on his spine and could lead to spine problems.  

After reviewing the foregoing, the Board finds that the VA examiner's opinions are inadequate for several reasons.  Initially, the Board notes that the examiner did not provide an etiological opinion on secondary service connection with regard to the Veteran's left elbow disability.  Without such opinion, the Board is unable perform a fully informed adjudication of that issue.  See Barr, 21 Vet. App. at 303.  

Furthermore, the examiner's opinions were not supported by adequate rationale.  In relevant part, the examiner's rationale that the Veteran's work as a welder/ pipefitter, which required him to stand much of the day, could lead to spine problems is speculative; and the examiner did not otherwise provide an explanation as to the causative association between working from a standing position and developing spine problems.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (noting that a speculative medical opinion is not per se inadequate, but the examiner must provide a basis for that determination).

Moreover, the examiner impermissibly relied on the absence of medical treatment records to indicate that there were no right knee problems until 2008/2009, when the Veteran has clearly indicated that pain and instability of the right knee continued since 2000.  See April 2010 VAMC records; see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (finding inadequate a VA examiner's opinion that had relied exclusively on the absence of contemporaneous medical evidence and had "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the Veteran's] disability such that his claim of service connection could be proven").  Lastly, the examiner failed to address whether the Veteran's disabilities were aggravated by his service-connected right knee disability.  The United States Court of Appeals for Veterans Claims (Court) has held that when an examiner determines whether service connection is warranted on a secondary basis, he or she must address both direct causation as well as aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board emphasizes that the phrases "caused by" and "related to" do not address the aggravation aspect of secondary service connection.  Id. at 449.  Accordingly, the Board finds that remand is warranted for a new VA examination and opinion consistent with the directives herein.  

Extraschedular Rating for Service-Connected Right Knee Disability

Extraschedular consideration is provided for under 38 C.F.R. § 3.321(b)(1) when the record presents such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  If the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the veteran's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  38 C.F.R. 3.321(b)(1).  When the rating schedule is inadequate to evaluate a veteran's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Director, Compensation Service.  Id.  

The Board cannot grant an extraschedular rating in the first instance.  Anderson v. Shinseki, 23 Vet. App. 423, 428-429 (2009).  Rather, it must remand the claim to the AOJ for referral to the Director, Compensation Service.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366   (Fed. Cir. 2009).

In this case, the Board previously remanded the issue of entitlement to an extraschedular rating for a right knee disability.  However, the Board did not determine whether referral to the Director, Compensation Service was warranted.  Nevertheless, the record indicates that the Veteran's right knee disability has caused additional symptoms of sleep disturbance, nausea/vomiting, social and emotion problems, and concentration problems.  See March 2011 VAMC records.  This symptomatology is not contemplated by the rating schedule.  Moreover, there is evidence suggestive that the Veteran's disability picture may have exhibited marked interference with employment.  Accordingly, remand is warranted for referral to the Director, Compensation Service to consider entitlement to an extraschedular rating for the Veteran's right knee disability. 

TDIU

The consideration of entitlement to a TDIU is dependent upon the impact of the Veteran's service-connected disabilities on his ability to obtain or retain substantially gainful employment.  The matter of a TDIU is thus inextricably intertwined with the Veteran's claims being remanded herein.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Remand of the inextricably intertwined TDIU claim is therefore required.

Accordingly, the case is REMANDED for the following actions:

1.  With any required assistance of the Veteran, obtain any outstanding records of pertinent medical treatment from VA or private health care providers.  

2.  Following the records development above, obtain a VA examination and opinion from an appropriate examiner to determine the nature and etiology of the Veteran's claimed low back disability, left elbow disability, occipital headaches, and neck disability.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  All indicated tests should be accomplished and all clinical findings reported in detail.  

a)  The examiner must provide an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's low back disability, left elbow disability, occipital headaches, and/or neck disability was caused by his service-connected right knee disability 

b)  The examiner must also provide an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's low back disability, left elbow disability, occipital headaches, and/or neck disability was aggravated by his service-connected right knee disability.  Aggravation in this context is defined as "any increase in disability."  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In rendering the opinions above, the examiner must specifically consider and discuss the Veteran's statements regarding the onset of back, neck, and elbow pain and headaches from a fall in 2009, after his knee gave out.  The examiner is advised that the Veteran is competent to report his symptoms/history and that such reports must be acknowledged and considered in formulating any opinion.  If his reports are discounted, the examiner should provide a reason for doing so.  

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  Refer the claim to the Director, Compensation Service, for a determination of whether the assignment of an extraschedular rating is warranted under 38 C.F.R. § 3.321(b)(1) for the Veteran's service-connected right knee disability.  

4.  After completing all indicated development, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any of the claims remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided with the appropriate opportunity to respond.  Thereafter, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


